Citation Nr: 1535552	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  10-40 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease, twisting injury, of the right knee, prior to June 2, 2014.

2.  Entitlement to a disability rating excess of 30 percent for residuals of total right knee replacement, from August 1, 2015, forward.

3.  Entitlement to a disability rating in excess of 10 percent for left knee, status post-left infra patellar tendon repair, trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1974 to April 1978 and from February 1979 to May 1995.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In the October 2009 rating decision, the RO denied entitlement to a rating in excess of 10 percent for degenerative joint disease, twisting injury, right knee, pursuant Diagnostic Code (DC) 5010-5260, and denied entitlement to a rating in excess of 10 percent for left knee, status post-left infra patellar tendon repair, trauma, pursuant to DC 5260.  The Board then denied claims for higher ratings in February 2014.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (CAVC), which issued an April 2015 Memorandum Decision vacating the Board's February 2014 decision and remanding the case to the Board.  

In the interim, on June 20, 2104, the Veteran underwent a total right knee replacement.  A March 2015 rating decision granted a 100 percent schedular rating pursuant to DC 5055 for the right total knee replacement, effective from June 2, 2014, to July 31, 2015, and a 30 percent rating from August 1, 2015, forward.  Accordingly, the Veteran's claim concerning his right knee had been recharacterized as reflect on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an April 2015 memorandum decision, the CAVC vacated that part of the February 2014 Board decision denying the claims for higher ratings for the right and left knee disorders, finding that an August 2013 VA examination report failed to describe the Veteran's current disability in sufficient detail, specifically because the examiner failed to adequately consider functional loss due to pain.  The CAVC also noted that it was unclear whether the Veteran had been on pain medication during the August 2013 VA examination, and that if a new examination is provided to consider functional loss due to pain, the examiner should indicate whether the Veteran is medicated during the examination.  Accordingly, on remand the Veteran should be scheduled for an additional VA examination of his knees.  Efforts should also be taken to obtain additional records, as described below.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from March 2008 forward.

2.  Make arrangements to obtain the Veteran's Vocational Rehabilitation Claims File.  

3.  After the above records have been obtained to the extent possible, schedule the Veteran for an appropriate examination to determine the severity of his right and left knee disorders.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.  

(a)  The examination should include a detailed review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation and any and all indicated diagnostic testing deemed necessary.  The examiner should indicate whether the Veteran is medicated for pain during the examination.

(b) The examination should include detailed range of motion studies of the knees and the examiner should determine whether there is any additional functional loss (i.e., additional loss of motion) of the right and/or left knee due to pain or flare-ups of pain supported by adequate objective findings, or additional loss of knee motion due to weakness on movement, excess fatigability, incoordination, or any other relevant symptom or sign.   Any additional limitation of motion should be expressed in degrees. 

(c) The examiner is also asked to review the August 2013 VA examination of the knees and provide a retrospective opinion concerning any functional loss due to pain that was present at that time.  See Instruction (b) for guidance.

(d)  A rationale for all opinions expressed must be provided.  If the examiner is unable to offer an opinion that has been requested, that fact must be so stated and an explanation should be provided as to why. 

4.  Finally, after undertaking any other indicated development, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

